Citation Nr: 0102685	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-22 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a 
perforated left eardrum, to include hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.


REMAND

The veteran maintains, in substance, that he incurred a 
perforated left eardrum while on active duty that resulted in 
left ear hearing loss.  The veteran asserts that he was in 
combat throughout Italy during the Second World War.  He 
notes that during such, he was often exposed to repeated 
artillery fire and in one battle was within 9-10 feet of a 
155 mm gun.  He asserts that his employment before and after 
active duty took place in quiet environments.  Accordingly, a 
favorable determination is requested.

Correspondence dated in April 1999 from the National 
Personnel Records Center (NPRC) to the veteran indicates that 
the veteran's service medical records were not available, and 
could not be reconstructed.  It was noted that if the 
veteran's records had been at that facility on July 23, 1973, 
they would have been in an area that suffered the most damage 
in the fire that occurred that date and may have been 
destroyed.  In July 1999, the RO requested that alternate 
sources of service medical records be searched (including 
records from the Surgeon General's Office (SGO)).  The record 
does not appear to contain a response to such inquiry.  

Treatment records from Leonard T. Glinski, D.O., indicate 
that the veteran has current left ear hearing loss for VA 
purposes.  38 C.F.R. § 3.385 (2000).  During a July 2000 
hearing before the undersigned Board member, sitting at 
Detroit, Michigan, the veteran testified as to the acoustic 
trauma he suffered on active duty.  He also testified that he 
first noticed his left ear hearing loss while still on active 
duty.  He said that when he was discharged from the service, 
he was told by his discharging officer that he had a 
perforated left eardrum. The veteran also indicated that 
about 15-20 years earlier, he had taken a hearing aid test at 
a Belltone facility in Livonia, Michigan.  Reports of any 
such evaluation are not of record.  The veteran's 
representative noted that the veteran had five bronze stars 
on his DD 214.  Also during the hearing, the undersigned 
Board member informed the veteran that he was granted a 30-
day extension to submit a nexus opinion from Dr. Glinski, as 
well as a statement from his wife.  The veteran did not 
submit such records.

The Board observes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain 
service medical records from secondary 
sources, including SGO records.  The NPRC 
should be contacted again to facilitate 
attainment of such records.

2.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated or 
examined him for a perforated left 
eardrum or left ear hearing loss since 
service.  Thereafter, in light of the 
response received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated, to  
include those from Dr. Glinski as well as 
the Belltone facility in Livonia, 
Michigan, which have not been previously 
secured.

3.  When the above development is 
completed, the RO should schedule the 
veteran for a VA examination by an 
appropriate specialist, if available, to 
determine the nature, extent and etiology 
of any perforated left eardrum and left 
ear hearing loss.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested studies.  
The examiner should provide opinions as 
to whether it is at least as likely as 
not that a perforated left eardrum or 
left ear hearing loss are related to the 
veteran's reported acoustic trauma during 
active duty.  A complete rational for all 
opinions expressed must be provided.

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for residuals of a 
perforated left eardrum, to include left 
ear hearing loss.  In doing so the RO 
should consider 38 U.S.C.A. § 1154(b) 
(West 1991).

6.  If the benefit sought on appeal 
remains denied, where a timely notice of 
disagreement is of record, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should 
be afforded the appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



